Citation Nr: 0616833	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-25 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for non-VA emergency 
room treatment and related costs rendered at a private 
facility on August 23, 2002. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran apparently served on active duty from September 
1961 to November 1966 and from November 1968 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 determination by the Department of 
Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Togus, Maine, finding that the veteran was not 
entitled to payment or reimbursement for the cost of private 
medical expenses incurred on August 23, 2002.  The veteran 
subsequently appealed that decision.

The appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The statement of the case which was prepared in conjunction 
with this appeal indicates that the M&ROC denied the 
veteran's claim, in part, due to the fact that the veteran 
did not seek subsequent treatment from VA until November 12, 
2002.  This record of subsequent treatment which is 
referenced by the M&ROC is not associated with the temporary 
claims file provided to the Board.  The Board further notes 
that in a review of the medical evidence which was conducted 
by Dr. R., it was noted that the physician could see nothing 
to confirm a history of seizure.  It is not apparent upon 
what records this decision was based.  The only medical 
evidence of record is that which was rendered to the veteran 
by the private facility on August 23, 2002.  The Board finds 
the veteran's medical records must be associated with the 
claims file in order to accurately adjudicate this appeal.  

Part of the reason for the denial of the issue on appeal was 
that it was noted that the veteran was ineligible under the 
Millennium Health Care Act as he was not service connected 
for the condition he was treated for and had private 
insurance.  It is not apparent to the Board upon what 
evidence the M&ROC based it's determination that the veteran 
had private health insurance.  The veteran testified before 
the undersigned in August 2005 that he did not have medical 
insurance at the time the treatment was rendered.  The Board 
finds that the M&ROC must associate with the claims file the 
evidence it relied upon in arriving at the determination that 
the veteran had private medical insurance.  

Furthermore, the Board notes that a statement of the case 
pertaining to the issue on appeal was promulgated in July 
2003.  The veteran was afforded a hearing at the M&ROC in 
October 2003.  A supplemental statement of the case which 
addresses the testimony presented at the hearing was not 
issued.  

The veteran was never informed of the Veterans Claims 
Assistance Act of 2000 (VCAA) and the subsequent statutory 
and regulatory obligations of VA to notify and assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  A remand is necessary, therefore, to 
accord the M&ROC an opportunity to provide such notice with 
regard to the issue on appeal.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

Accordingly, the case is REMANDED for the following action:

1.  The M&ROC should associate the 
veteran's complete claims file with the 
temporary file containing the decision on 
appeal.  

2.  The AOJ should forward to the veteran 
a letter with respect to the issue on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  The veteran should be given 
the appropriate amount of time to 
respond.

3.  Thereafter, the M&ROC should review 
the claims file, to include all evidence 
received since the statement of the case, 
and determine if the benefit on appeal 
can be granted.  The veteran should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



